Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



                  PLAINTIFF APPLE INC.’S RESPONSE TO
          DEFENDANT’S MOTION TO COMPEL ENTRY AND INSPECTION
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 2 of 7



         Plaintiff Apple Inc. (“Apple”), by and through undersigned counsel, hereby submits this
  brief in opposition to Defendant Corellium, LLC’s (“Corellium”) Motion to Compel Entry and
  Inspection. Corellium’s motion should be denied for at least three independent reasons: (1) it is
  untimely; (2) Corellium failed to make a good-faith effort to meet and confer regarding the issues
  raised; and (3) the requested discovery is irrelevant. Accordingly, Apple respectfully asks this
  Court to deny Corellium’s motion.
         A.      Background
         Apple timely responded to Corellium’s Request for Inspection on December 19, 2019.
  ECF No. 112-2 at 3. On Thursday, January 2, 2020, Corellium’s counsel emailed Apple to request
  a call to discuss Apple’s discovery responses. Ex. A. In that email, Corellium’s counsel requested
  a telephone call with Apple’s counsel immediately, noting that counsel could not “wait until next
  week to have an initial meet and confer” because Corellium’s “deadline to file a motion to compel
  is quickly approaching.” Id. The parties then had a telephone conference on Friday, January 3,
  2020, during which Corellium raised issues with Apple’s responses to Corellium’s Requests for
  Production, Requests for Admission, and Interrogatories. Corellium did not raise any issues with,
  or even mention, Apple’s response to Corellium’s Request for Inspection.
         On Monday, January 6, 2020, Corellium sent Apple a 21-page letter detailing a litany of
  issues Corellium had with Apple’s discovery responses. See ECF No. 129-1. Again, Corellium
  made no mention of Apple’s response to Corellium’s Request for Inspection.
         On January 15, 2020, Corellium wrote to Apple that, “per the option provided by Local
  Rule 26.1(g)(1),” it was requesting a 7-day extension for its discovery motions, to Monday,
  January 27. Ex. B. In that email, Corellium also stated that it did “not believe” that it would “be
  using all of this time,” but was asking “in an abundance of caution.” Id. Apple agreed to this
  extension. Then, on January 27, 2020, the final day of the extension, Corellium filed three motions
  to compel, none addressing the Request for Inspection.
         Two days after that final extended date, on January 29, 2020, Corellium raised its Request
  for Inspection for the very first time. Corellium stated that it intended to file a motion to compel,
  and asked Apple to confirm that Apple still objected to the Request. Apple confirmed its objection,
  and also noted the untimeliness of any forthcoming motion to compel. Corellium never explained
  to Apple its reasons for disagreeing with Apple’s objections to the Request, or the basis of its
  potential motion. Instead, on January 31, 2020—well over a month after Apple served its



                                                   1
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 3 of 7



  responses—Corellium filed the instant motion to compel.
         B.      Corellium’s Motion Is Untimely.
         Local Rule 26.1(g)(1) provides that “[a]ll disputes related to discovery shall be presented
  to the Court by motion . . . within (30) days from,” as relevant here, the “original due date (or later
  date if extended by the Court or the parties) of the response or objection to the discovery request
  that is the subject of the dispute.” The Rule provides that the 30-day period may be “extended
  once for up to seven (7) additional days by an unfiled, written stipulation between the parties,
  provided that the stipulation does not conflict with a Court order.” Finally, the Rule states that
  “[f]ailure to present the dispute to the Court within that timeframe, absent a showing of good cause
  for the delay, may constitute a waiver of the relief sought at the Court’s discretion.”
         Rule 26.1(g)’s timing requirement “reflects a policy of promoting the prompt resolution of
  discovery disputes by requiring the parties to timely bring to the court’s attention matters that the
  parties cannot resolve amongst themselves.” Kendall Lakes Towers Condo. Ass’n, Inc. v. Pac. Ins.
  Co., No. 10-24310-CIV, 2011 WL 6190160, at *2 (S.D. Fla. Dec. 2, 2011). In particular, defining
  the “specific period within which discovery motions must be filed . . . as ‘thirty days’ rather than,
  for example, the less precise ‘a reasonable time’ reflects the judgment of the District that the filing
  period should not extend beyond thirty days.” Manno v. Healthcare Revenue Recovery Grp., LLC,
  No. 11-61357-CIV, 2012 WL 1409532, at *3 (S.D. Fla. Apr. 23, 2012).
         Corellium admits that its motion is untimely, but tries to excuse that untimeliness by
  claiming that it was busy both receiving and responding to discovery in this matter, as well as with
  preparations for the parties’ mediation. But Corellium—which is represented by two different law
  firms—had plenty of time to timely confer and file this motion regarding a single Request for
  Inspection. Corellium has not demonstrated good cause for relief from Rule 26.1(g) here. See
  Manno, 2012 WL 1409532, at *1; see, e.g., also Higgs v. Costa Crociere S.p.A. Co., Case No. 15-
  60280-CIV-COHN/SELTZER, 2015 WL 5915789, at *3 (S.D. Fla. Oct. 9, 2015); Muzaffarr v.
  Ross Dress for Less, Inc., No. 12-61996-CIV, 2013 WL 5311233, at *1 (S.D. Fla. Sept. 23, 2013).
         C.      Corellium Failed To Fulfill Its Obligation To Meet And Confer.
         Corellium’s motion should also be denied because it failed to meaningfully confer “in a
  good faith effort to resolve by agreement the issues raised in [its] motion” before filing its motion,
  as is required by Local Rule 7.1(a)(3), Federal Rule of Civil Procedure 37, and this Court’s
  Discovery Order (ECF No. 34). Despite the parties’ repeated calls and extensive correspondence



                                                    2
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 4 of 7



  regarding their other discovery disputes, Corellium failed to raise any issues with this Request
  until two days after its motion to compel was due.1 But even then, Corellium did not tell Apple
  why it disagreed with Apple’s objections to the Request. The only things Corellium told Apple
  were that it intended to file a motion to compel because it believed the Request was relevant, and
  it wanted to confirm that Apple continued to maintain its objections.
         Such an exchange does not constitute the good-faith conferral required by Local Rule
  7.1(a)(3), let alone a discussion of “the available options for resolving the dispute without court
  intervention,” as is required under this Court’s order, ECF No. 34 at 1. See Mackay v. Dolgencorp,
  LLC, No. 14-CV-60447-SCOLA/VALLE, 2014 WL 11776938, at *2 (S.D. Fla. Apr. 24, 2014)
  (“In order to confer, a movant must have a give-and-take exchange with opposing counsel.”)
  (internal quotation marks omitted). Indeed, Corellium’s motion acknowledges as much: rather
  than certify compliance with Local Rule 7.1(a)(3), i.e., that Corellium’s counsel “conferred with
  all parties . . . in a good faith effort to resolve the issues raised in the motion and has been unable
  to do so,” id. (emphasis added), as is required, Corellium’s counsel simply states that it “conferred
  via telephone call with counsel for Plaintiff, regarding the relief sought” and that Plaintiff opposed,
  ECF No. 112 at 6. Corellium’s failure to meaningfully confer provides a separate and independent
  basis to deny its motion. Gonzalez v. Batmasian, No. 9:16-CV-81696-MIDDLEBROOKS, 2017
  WL 698604, at *1 (S.D. Fla. Feb. 17, 2017) (“Because Defendants failed to make good faith efforts
  to resolve the issues raised by their Motion without Court intervention, the Motion is denied.”).
         D.      The Requested Discovery Is Irrelevant.
         The procedural deficiencies with Corellium’s motion alone warrant denial; however,
  Corellium’s motion should also be denied because the Request seeks information that is wholly
  irrelevant to this case, and Corellium has not established otherwise. See Atico Int’l USA, Inc. v.
  Luv n’ care, Ltd., No. 09-60397-CIV, 2010 WL 11505474, at *4 (S.D. Fla. July 21, 2010)
  (““[W]hen relevancy is not apparent, the burden is on the party seeking discovery to show the
  relevancy of the discovery request.”). Corellium seeks to inspect “Apple’s testing of devices for
  bugs, errors, malware and other software defects as well as the associated hardware.” ECF No.
  112-1 at 2. But Apple’s internal testing of its own devices—a highly confidential and proprietary


  1
    Corellium certified that it conferred with Apple via telephone regarding the disputes raised in its
  timely motions to compel on December 21, 2019, and January 3, and 17, 2020, ECF No. 93 at 7—
  calls that all occurred after Apple served its objections to Corellium’s Request for Inspection.


                                                    3
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 5 of 7



  process—has absolutely nothing to do with the parties’ claims or defenses in this action. Thus,
  the Request is unduly burdensome, and not proportional to the needs of the case.
         Fair Use. Corellium argues that inspection of Apple’s testing facilities is relevant to its
  fair use defense because such inspection will show “how transformative the Corellium product is
  from anything Apple can provide.” But that misstates the law of fair use. The question of whether
  an infringing product constitutes “a ‘transformative’ use, as opposed to a merely superseding use,
  of the copyrighted work,” is by definition focused on the accused product’s use of the copyrighted
  work. Peter Letterese & Assocs., Inc. v. World Inst. Of Scientology Enters., 533 F.3d 1287, 1309,
  1310–11 (11th Cir. 2008); see also Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 96 (2d Cir.
  2014) (“[A] transformative work is one that serves a new and different function from the original
  work.”). Corellium’s motion reads as if it has been accused of infringing Apple testing and
  “virtualization technology.” See ECF No. 112 at 4–5. But that is not the case. Rather, Corellium
  is accused of infringing iOS, iTunes, and that software’s graphical user interfaces (the “GUI
  Elements”)—copyrighted works that Apple licenses to the public. ECF No. 56 ¶¶ 45–47.
         The question here as to transformativeness, then, is whether the Corellium Apple Product
  serves a “new and different function” from iOS, iTunes, and the GUI Elements, ECF No. 56 ¶¶ 13–
  24. Authors Guild, 755 F.3d at 96. That inquiry, by definition, is focused on the Corellium Apple
  Product’s use of those copyrighted works, not Apple’s development and internal testing of its own
  products. Apple’s internal testing of its own devices—part and parcel of the highly confidential
  design and manufacturing process for its copyrighted works and future works—has no bearing on
  whether the Corellium Apple Product is transformative of Apple’s released and publicly available
  copyrighted works. “[N]o controlling case law suggests that the design and manufacturing process
  for a copyright work is relevant and must be produced.” Cambria Co., LLC v. Pental Granite &
  Marble, Inc., No. 12-228 (JRT/AJB), 2013 WL 3381033, at *2 (D. Minn. July 8, 2013)).
          Motive. Corellium goes even further astray when it argues that inspection of Apple’s
  facility is “relevant to establish Apple’s true motivations behind this lawsuit.” “It is well-
  established that in ordinary litigation . . . the plaintiff’s motive in bringing suit is not relevant to
  the subject matter of the litigation and is not a matter for discovery.” T.C. on Behalf of S.C. v.
  Metro. Gov’t of Nashville & Davidson Cty., Tennessee, No. 3:17-CV-01098, 2018 WL 3348728,
  at *13 (M.D. Tenn. July 9, 2018); Dyber v. Quality King Distribs., Inc., No. CV 06-735 (LDW)
  (AKT), 2006 WL 8424100, at *2 (E.D.N.Y. Dec. 12, 2006) (“[C]ourts have held that a plaintiff’s


                                                     4
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 6 of 7



  motive in bringing an action, even at the discovery phase, is irrelevant.”); cf. Davis v. Phenix City,
  Alabama, No. 3:06-CV544-WHA, 2008 WL 11511788, at *1 (M.D. Ala. Feb. 28, 2008).
  Corellium does nothing to establish that this case is anything but ordinary litigation where the
  plaintiff’s motivation is irrelevant. While Corellium asserts that inspection of Apple’s testing
  facilities will somehow show that “Apple’s [sic] is attempting to monopolize and control the
  industry,” Corellium offers no basis for that assertion. Nor does Corellium explain what industry
  it thinks is at issue; what claim or defense such purported control is relevant to; or, most
  importantly, how Apple’s internal testing and development of its own products within its own
  facilities has anything to do with this claim. In reality, Corellium’s Request for Inspection is a
  naked attempt to gain access to Apple’s highly proprietary, confidential internal testing facilities,
  where extremely sensitive product development and design efforts take place, see Ex. C, none of
  which has any relevance to this case.
         E.      Apple’s Preliminary Statement And Objections Are Proper.
         Finally, Corellium recycles the same arguments in this motion that it has advanced in its
  other motions to compel regarding Apple’s preliminary statement and objections. As to the
  former, contrary to Corellium’s claims, Apple’s preliminary statement does not contain a single
  objection, and instead simply recounts the status of Apple’s discovery efforts, and its intention not
  to waive certain objections should they be available in the future. See ECF No. 112-2 at 1–2. Nor
  is Apple’s preliminary statement incorporated by reference into, or referred to, in Apple’s response
  to the Request. See id. at 2–3. There is thus nothing improper about the preliminary statement.
  Cf. Karhu v. Vital Pharm., Inc., No. 13-60768-CIV-COHN/SELTZER, 2014 WL 11532403, at *3
  (S.D. Fla. Feb. 4, 2014) (taking issue with preliminary statement “which indicates that Defendant’s
  responses are given subject to certain objections”) (emphasis added).
         Apple’s objections are entirely appropriate also. Apple specifically explains why the
  information sought is irrelevant to the claims and defenses in this case, ECF No. 112-2 at 2–3,
  which is why the Request is—as Apple’s objections state—overly broad, unduly burdensome, and
  not proportional to the needs of the case, id. at 2. As for the “to the extent” language that Corellium
  takes issue with, ECF No. 112 at 3, had this issue been timely raised, Apple would have been
  happy to remove those three words; however, that phrase does not invalidate Apple’s timely and
  meritorious objections, or warrant the relief requested in Corellium’s untimely motion.
         The Court should deny Corellium’s motion to compel.



                                                    5
Case 9:19-cv-81160-RS Document 134 Entered on FLSD Docket 02/06/2020 Page 7 of 7



   Dated: February 6, 2020                         Respectfully Submitted,


                                                   /s/ Martin B. Goldberg
   Kathryn Ruemmler*
   kathryn.ruemmler@lw.com                         Martin B. Goldberg
   Sarang Vijay Damle*                             Florida Bar No. 0827029
   sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
   Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
   elana.nightingaledawson@lw.com                  Emily L. Pincow
   LATHAM & WATKINS LLP                            Florida Bar No. 1010370
   555 Eleventh Street NW, Suite 1000              epincow@lashgoldberg.com
   Washington, DC 20004                            LASH & GOLDBERG LLP
   (202) 637-2200 / (202) 637-2201 Fax             100 Southeast Second Street
                                                   Miami, FL 33131
   Andrew M. Gass*                                 (305) 347-4040 / (305) 347-4050 Fax
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice


                                 Attorneys for Plaintiff APPLE INC.




                                               6
